Citation Nr: 1714795	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 20 percent for accessory nerve palsy with atrophy of the right trapezius muscle and partial separation of the right acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1973.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. This matter was previously before the Board in April 2015 and remanded for an additional VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent for accessory nerve palsy with atrophy of the right (major) trapezius muscle and partial separation of the right acromioclavicular joint. The Veteran's appeal was previously before the Board in April 2015. At that time, the Board remanded this matter for an additional VA examination. An additional examination was conducted in November 2015 in compliance with those directives. Unfortunately, an additional examination is necessary.

The Veteran is currently in receipt of the highest disability rating available for incomplete paralysis of cranial nerve XI. 38 C.F.R. § 4.124a, Diagnostic Code 8211 (2016). No higher evaluation is available under this Diagnostic Code unless the evidence shows complete paralysis of cranial nerve XI. Id.

VA has advised the Veteran that it will consider rating the Veteran's disability under the Diagnostic Codes governing the limitation of motion and should muscle injuries. See 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5200-5203, 5301-5309. Since the date of the Veteran's most recent examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which set forth additional requirements for VA examinations of the joints. In particular, Correia determined that VA joint examinations need to determine a veteran's relevant joint's active and passive ranges of motion, and to test a veteran's relevant joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, to conduct similar tests on a veteran's opposite, undamaged joint. Id. The report of the Veteran's most recent VA examination included most of this information with the exception of information regarding the Veteran's shoulders' passive ranges of motion. Consequently, this matter must be remanded to ensure that the Board is evaluating the Veteran's condition on the basis of an examination that complies with the Court's recent jurisprudence. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, the Board observes that in a September 2016 written statement, the Veteran's representative appears to have asserted that the Veteran's condition has worsened since his most recent examination. In making this assertion, the Veteran's representative refers to the Veteran's December 2011 VA examination. As indicated, the Veteran was afforded a more recent examination in November 2015 pursuant to the Board's April 2015 remand. It is not clear if the Veteran's representative is claiming that the Veteran's condition has increased in severity since November 2015, but, if so, the additional VA examination required to comply with Correia will also provide a more recent picture of the Veteran's disability.

Finally, since the Veteran's disability was originally rated, the Veteran has received a scapuloperoneal dystrophy diagnosis. The November 2015 VA examiner indicated that it was very difficult to assess the effects of the Veteran's right XIth cranial nerve disability alone due to the symptoms of the Veteran's scapuloperoneal dystrophy. The Board finds that an additional opinion clarifying this statement in the context of the results of the tests performed during the VA examination will assist in the adjudication of this claim.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file.

2. Once the outstanding VA treatment records are associated with the file, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the Veteran's service-connected right XIth cranial nerve disability.

The examination should include a neurological examination of the Veteran's cranial nerves and a musculoskeletal examination of the Veteran's shoulders. All necessary studies and tests should be conducted.

The examiner should fully describe the disability symptoms and impairment of the Veteran's right shoulder. Both active and passive range of motion testing should be conducted and active and passive ranges of motion should be recorded. The examiner should examine the Veteran's right shoulder for evidence of pain throughout both active and passive ranges of motion, in weight-bearing and nonweight-bearing.

Unless there is a medical reason to the contrary, the examiner should perform the same tests and provide the same measurements for the Veteran's left shoulder.

If there is functional impairment of the right shoulder due to pain, an assessment of the degree of impairment should be provided. The examiner should state whether pain significantly limits functional ability during any flare-ups or when the right shoulder is used repeatedly.

The examiner is also requested to provide an opinion with respect to the Veteran's diagnosis of scapuloperoneal dystrophy, which was diagnosed after his original grant of service connection for right XIth cranial nerve disability.  Since the diagnosis of scapuloperoneal dystrophy, the Veteran's treatment records and VA examinations have indicated that his ranges of motion in both shoulders have been limited. The Veteran's range of motion in his right shoulder has been limited more severely than in his left, and the Veteran's right shoulder has also been marked by painful motion. If the VA examination conducted pursuant these instructions yields similar results, please opine as to whether it is at least as likely as not that the difference in the severity of the limitation of range of motion in the Veteran's right shoulder compared to his left represents the effects of the Veteran's right XIth cranial nerve disability.

The examiner must provide a complete rationale for the opinion rendered. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4. After the development described in the preceding paragraphs has been completed, undertake any additional development that may be indicated as a result. Then, readjudicate the claim on appeal. If the benefit sought is not granted in full, provide the Veteran and his representative with an SSOC and the requisite time to respond. Once that is complete, if the claims file is otherwise in order, return the case to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




